 


113 HR 641 IH: National Guard State Partnership Program Enhancement Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 641 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Ms. Bordallo (for herself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 32, United States Code, to codify the National Guard State Partnership Program regarding the funding sources for and purposes of the program and specifying certain limitations on the use of such funding. 
 
 
1.Short titleThis Act may be cited as the National Guard State Partnership Program Enhancement Act.  
2.Codification of National Guard State Partnership Program 
(a)State Partnership Program 
(1)In generalChapter 1 of title 32, United States Code, is amended by adding at the end the following new section: 
 
116.State Partnership Program 
(a)Purposes of programThe purposes of the State Partnership Program of the National Guard are the following: 
(1)To support the objectives of the commander of the combatant command for the theater of operations in which such contacts and activities are conducted. 
(2)To support the objectives of the United States chief of mission of the partner nation with which contacts and activities are conducted. 
(3)To build international partnerships and defense and security capacity. 
(4)To strengthen cooperation between the departments and agencies of the United States Government and agencies of foreign governments to support building of defense and security capacity. 
(5)To facilitate intergovernmental collaboration between the United States Government and foreign governments in the areas of defense and security. 
(6)To facilitate and enhance the exchange of information between the United States Government and foreign governments on matters relating to defense and security. 
(b)Availability of appropriated funds for program 
(1)Funds appropriated to the Department of Defense, including funds appropriated for the Air and Army National Guard, shall be available for the payment of costs incurred by the National Guard to conduct activities under the State Partnership Program, whether those costs are incurred inside or outside the United States. 
(2)Costs incurred by the National Guard and covered under paragraph (1) may include the following: 
(A)Costs of pay and allowances of members of the National Guard. 
(B)Travel and necessary expenses of United States personnel outside of the Department of Defense in support of the State Partnership Program. 
(C)Travel and necessary expenses of foreign participants directly supporting activities under the State Partnership Program. 
(c)Limitations on use of funds 
(1)Funds shall not be available under subsection (b) for activities conducted in a foreign country unless jointly approved by— 
(A)the commander of the combatant command concerned; and 
(B)the chief of mission concerned, with the concurrence of the Secretary of State. 
(2)Funds shall not be available under subsection (b) for the participation of a member of the National Guard in activities in a foreign country unless the member is on active duty in the armed forces at the time of such participation. 
(3)Funds shall not be available under subsection (b) for interagency activities involving United States civilian personnel or foreign civilian personnel unless the participation of such personnel in such activities— 
(A)contributes to responsible management of defense resources; 
(B)fosters greater respect for and understanding of the principle of civilian control of the military; 
(C)contributes to cooperation between the United States armed forces and civilian governmental agencies and foreign military and civilian government agencies; or 
(D)improves international partnerships and capacity on matters relating to defense and security. 
(d)Reimbursement 
(1)In the event of the participation of United States Government participants (other than personnel of the Department of Defense) in activities for which payment is made under subsection (b), the head of the department or agency concerned shall reimburse the Secretary of Defense for the costs associated with the participation of such personnel in such contacts and activities. 
(2)Amounts received under paragraph (1) shall be deposited in the appropriation or account from which amounts for the payment concerned were derived. Any amounts so deposited shall be merged with amounts in such appropriation or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such appropriation or account. 
(e)DefinitionsIn this section: 
(1)The term State Partnership Program means a program that establishes a defense and security relationship between the National Guard of a State or territory and the military and security forces, and related disaster management, emergency response, and security ministries, of a foreign country. 
(2)The term activities, for purposes of the State Partnership Program, means any military-to-military activities or interagency activities for a purpose set forth in subsection (a)(1). 
(3)The term interagency activities means the following: 
(A)Contacts between members of the National Guard and foreign civilian personnel outside the ministry of defense of the foreign country concerned on a matter within the core competencies of the National Guard. 
(B)Contacts between United States civilian personnel and members of the military and security forces of a foreign country or foreign civilian personnel on a matter within the core competencies of the National Guard. 
(4)The term matter within the core competencies of the National Guard means matters with respect to the following: 
(A)Disaster response and mitigation. 
(B)Defense support to civil authorities. 
(C)Consequence management and installation protection. 
(D)Response to a chemical, biological, radiological, nuclear, or explosives (CBRNE) event. 
(E)Border and port security and cooperation with civilian law enforcement. 
(F)Search and rescue. 
(G)Medicine. 
(H)Counter-drug and counter-narcotics activities. 
(I)Public affairs. 
(J)Employer support and family support for reserve forces. 
(5)The term United States civilian personnel means the following: 
(A)Personnel of the United States Government (including personnel of departments and agencies of the United States Government other than the Department of Defense) and personnel of State and local governments of the United States. 
(B)Members and employees of the legislative branch of the United States Government. 
(C)Non-governmental individuals. 
(6)The term foreign civilian personnel means the following: 
(A)Civilian personnel of a foreign government at any level (including personnel of ministries other than ministries of defense). 
(B)Non-governmental individuals of a foreign country.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by adding at the end the following new item: 
 
 
116. State Partnership Program.. 
(b)Repeal of superseded authoritySection 1210 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2517; 32 U.S.C. 107 note) is repealed. 
 
